Affirmed and Opinion Filed August 9, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01113-CV

               IN THE INTEREST OF B.A.E., Z.R.E., AND A.C.E, Children

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-50454-2010

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Lisa Edwards appeals the trial court’s order appointing her ex-husband Jeffrey Edwards

sole managing conservator of their children, B.A.E., Z.R.E, and A.C.E., and ordering Lisa to pay

$600 a month in child support.      In three issues, Lisa complains the trial court abused its

discretion by conducting a final hearing without notice to her, modifying the existing order

without sufficient evidence, and ordering her to pay $3,000 in attorney’s fees. We affirm.

       The parties divorced in June 2010. Both were named joint managing conservators, with

Lisa having the exclusive right to establish the primary residence of the children. Jeffrey was

ordered to pay $1,200 a month in child support. In March 2011, Jeffrey filed a petition to

modify parent-child relationship, alleging the circumstances of the children had materially and

substantially changed and it was in the children’s best interest that he be named sole managing

conservator. Lisa, an attorney, filed special exceptions, an original verified answer, and a motion
for enforcement of past due child support and reimbursements for health insurance. During the

next eight months, the trial court appointed a co-parenting facilitator and ordered the parties to

meet with the facilitator to minimize their conflicts and resolve their parenting or family issues,

Lisa sought a protective order, Jeffrey filed a June 28, 2011 amended motion to modify, and the

attorney general’s office intervened.     In February 2012, Lisa’s attorney filed a motion to

withdraw which the trial court granted.

       A hearing on the motion to modify was conducted on Thursday, April 26, 2012. Before

the hearing, the following discussion occurred between the trial court, Steven Brooks (Jeffrey’s

counsel), and Tristan Harper, the attorney from the attorney general’s office:

       THE COURT: In the Matter of the Marriage of Edwards. This is a request for
       modification?

       BROOKS: Yes, Judge, it basically is a request to -- modification has been on file
       for sometime now, but it is a request to go ahead and modify the primary
       residence of the children, as well as to terminate the child support that is currently
       ordered in regards to Mr. Edwards, Jeffrey Edwards.

       HARPER: I'm Tristan Harper, and I'm from the Attorney General's office. I don't
       think we've seen mom here today.

       BROOKS: So far, Judge, I have not seen the other side. Mother has been noticed
       to be here, but so far, I have not seen her.

       THE COURT: Does anybody have a phone number for her?

       HARPER: I can probably try to call. She did come by our -- the 4D courtroom on
       Monday to ask us to specifically be here, so I know she knows about it.

       THE COURT: I just want to make sure that something hasn't come up like a
       traffic accident that prevented -- if you don't mind trying to make a phone call and
       see, and if you have no luck or whatever the situation may be, we'll proceed at
       that time.


       HARPER: Okay. Give me about 10 minutes. I'll be right back.

               (Short recess)



                                                 2
       No mention is made of whether Lisa was successfully contacted or not. The hearing was

held, and in an order dated May 18, 2012, the trial court granted Jeffrey’s motion, removed Lisa

and Jeffrey as managing conservators, and named Jeffrey sole managing conservator of the

children. Lisa was ordered to pay $600 in child support per month and $3,000 in attorney’s fees.

The trial court also affirmed an arrearage judgment against Jeffery in the amount of $6,332 and

ordered him to make monthly payments on the judgment. The order recites the case was called

to trial on April 26, 2012, and “Respondent, Lisa T. Edwards, has made a general appearance

and was duly notified of trial but failed to appear and defaulted.”

       Within thirty days, Lisa, as attorney acting pro se, filed a sworn motion for new trial in

which she alleged, among other things, she did not receive “legal notice” of the trial setting. In

the motion, she says she “mistakenly believed she would receive legal notice regarding the date

to appear,” but does not state she did not have actual notice. Attached to the motion is a two-

page single-spaced, affidavit, dated September 1, 2011, in which Lisa details the complaints she

had against Jeffrey when she filed for a temporary restraining order in the fall of 2011. The

affidavit does not address any complaints raised in her motion for new trial, specifically whether

she had no notice of the hearing on the motion to modify. The motion for new trial was

overruled by operation of law, and appeal was brought by Lisa.

       In her first issue, Lisa claims the trial court abused its discretion by conducting a final

hearing and entering a final order on the motion to modify when she did not receive notice of the

hearing. In her motion for new trial, Lisa claimed:

       [She] was not served legal notice of the trial setting on Petitioners’ Motion to
       Modify Parent-Child Relationship. Respondent is entitled to a new trial if service
       of process or of any required notice was not provided strictly in compliance with
       all legal requirements. This includes citation as well as notice of a trial setting
       before the rendition of a post answer default judgment. Respondent mistakenly
       believed she would receive legal notice regarding date to appear.



                                                 3
In her brief on appeal, Lisa states the “record before us” does not show when the April 26

hearing was set, it was “conducted without any notice to Appellant,” and there is “no legal or

competent evidence that appellant was notified of the hearing.”

       Notice of trial setting ordinarily does not appear in the transcript and need not

affirmatively appear in the record. Bruneio v. Bruneio, 890 S.W.2d 150, 155 (Tex. App.—

Corpus Christi 1994, no writ). Rather, the law presumes that a trial court will hear a case only

after proper notice to the parties. Hanners v. State Bar of Tex., 860 S.W.2d 903, 908 (Tex.

App.—Dallas 1993, writ dism’d); Bruneio, 890 S.W.2d at 155.

       A recitation of due notice of the trial setting in the judgment constitutes some evidence

that proper notice was given. Wilson v. Indus. Leasing Corp., 689 S.W.2d 496, 497 (Tex.

App.—Houston [1st Dist.] 1985, no writ). To rebut this presumption, an appellant has the

burden to affirmatively show a lack of notice by affidavit or other competent evidence. Hanners,
860 S.W.2d at 908; Jones v. Tex. Dept. of Pub. Safety, 803 S.W.2d 760, 761 (Tex. App.—

Houston [14th Dist.] 1991, no writ). This burden is not discharged by mere allegations in a

motion for new trial, unsupported by affidavits or other competent evidence, that proper notice

was not received. Hanners, 860 S.W.2d at 908. If a judgment is effectively rebutted by other

evidence in the record, the presumption of proper notice is no longer taken to be true. P. Bosco

& Sons Contracting Corp. v. Conley, Lott, Nichols Mach. Co., 629 S.W.2d 142, 143 (Tex.

App.—Dallas 1982, writ ref’d n.r.e.); Osborn v. Osborn, 961 S.W.2d 408, 411 (Tex. App.—

Houston [1st Dist.] 1997, pet. denied).

       We begin with the trial court’s judgment in this case which states “Respondent, Lisa T.

Edwards, has made a general appearance and was duly notified of trial but failed to appear and

defaulted.” This recitation of notice constitutes some evidence Lisa received notice of the




                                                4
hearing. See Wilson, 689 S.W.2d at 497. Furthermore, as detailed above, the reporter’s record

shows the hearing was held on Thursday, April 26, 2012. Jeffrey’s counsel states on the record

that Lisa “has been noticed to be here” and the attorney for the AG agreed, noting Lisa “did

come by our -- the 4D courtroom on Monday to ask us to specifically be here, so I know she

knows about it.” The trial court took a recess to allow a phone call to Lisa and resumed

thereafter. This also constitutes some evidence that Lisa had notice at least three days before the

Thursday hearing.

       To rebut this presumption, Lisa had to show, by affidavit or other competent evidence,

that proper notice was not received. The only evidence Lisa filed with her motion for new trial

was the September 2011 affidavit filed in support of the trial court’s September 1, 2011

temporary restraining order. This affidavit does not address whether she had notice of the April

26, 2012 hearing. Assuming Lisa’s sworn motion for new trial constituted evidence, she asserts

only that she did not receive “legal notice” of the hearing; she did not assert she had no notice of

the hearing. Because Lisa failed to meet her burden of showing, by affidavit or other competent

evidence, that proper notice was not received, she failed to rebut the presumption of notice and,

therefore, has failed to show she is entitled to relief. We overrule her first issue.

       In her second issue, Lisa claims the trial court abused its discretion by granting Jeffrey’s

motion to modify the parent-child relationship.           Lisa first argues Jeffrey’s petition for

modification should have been denied because he did not attach an affidavit as required by

section 156.102 of the family code.

       Section 156.102 provides if a person files a suit to modify the designation of the person

having the exclusive right to designate the primary residence of the child within one year of the

order to be modified, the petitioner shall execute and attach an affidavit containing at least one of




                                                   5
three specified allegations, along with supporting facts. TEX. FAM. CODE ANN. § 156.102(a)‒(b)

(West Supp. 2012). If the affidavit is insufficient, the trial judge shall deny the relief sought and

refuse to schedule a hearing for modification. Id. § 156.102(c). Although Lisa argues Jeffrey’s

petition did not attach an affidavit containing any of the three allegations listed in section

156.102(b) and the trial court should not have granted relief, we conclude she has waived this

issue.

         To preserve error, Lisa had to make a timely request, objection, or motion in the trial

court. See TEX. R. APP. P. 33.1(a). Although Lisa filed special exceptions complaining of the

lack of an affidavit, she did not secure a ruling on her exceptions. A movant who files special

exceptions but does not obtain a ruling fails to preserve the issue for appellate review. See Smith

v. Grace, 919 S.W.2d 673, 678 (Tex. App.—Dallas 1996, writ denied). We conclude Lisa

waived any defect in Jeffrey’s petition.

         Next, Lisa argues there was no material change in circumstances warranting a

modification. The trial court has broad discretion in matters of custody. In re S.E.K., 294
S.W.3d 926, 929‒30 (Tex. App.—Dallas 2009, pet. denied). We review the trial court’s order

under a well-established abuse of discretion standard. See In re M.P.B., 257 S.W.3d 804, 811–

12 (Tex. App.—Dallas 2008, no pet.). Under this standard, we review the evidence in the light

most favorable to the order and indulge every presumption in favor of the trial court’s order.

Deltuva v. Deltuva, 113 S.W.3d 882, 886 (Tex. App.—Dallas 2003, no pet.). A trial court does

not abuse its discretion if some evidence of a substantial and probative character exists to support

the trial court’s decision. In re M.P.B., 257 S.W.3d at 811–12. The trial court is in the best

position to observe the witnesses and their demeanor and, therefore, is given great latitude when

determining the best interests of the children. In re S.E.K., 294 S.W.3d at 930.




                                                 6
        The traditional sufficiency standards of review overlap with the abuse of discretion

standard in family law cases; legal sufficiency is not an independent ground of error but is a

relevant factor in our assessment of whether the trial court abused its discretion. In re A.B.P.,

291 S.W.3d 91, 95 (Tex. App.—Dallas 2009, no pet.). To determine whether the trial court

abused its discretion because the evidence is insufficient to support its decision, we consider

whether the trial court (1) had sufficient evidence upon which to exercise its discretion, and (2)

erred in its exercise of that discretion. Id.

        A trial court may modify a conservatorship order if modification would be in the child's

best interest and “the circumstances of the child, a conservator, or other party affected by the

order have materially and substantially changed” since the previous order. TEX. FAM. CODE

ANN. § 156.101 (West Supp. 2012). As a threshold determination, the moving party must show

a material and substantial change in circumstances; otherwise, the petition must be denied. See In

re A.L.E., 279 S.W.3d 424, 428 (Tex. App.—Houston [14th. Dist.] 2009, no pet.); Zeifman v.

Michels, 212 S.W.3d 582, 589 (Tex. App.—Austin 2006, pet. denied). In deciding whether a

material and substantial change of circumstances has occurred, the trial court is not confined to

rigid or definite guidelines. See Zeifman, 212 S.W.3d at 593. Instead, the determination is

fact˗specific and must be made according to the circumstances as they arise. In re A.L.E., 279
S.W.3d at 428.

        At the April 26, 2012 hearing, Jeffrey testified that in March 2011, Lisa and her

boyfriend were at Lisa’s house when the boyfriend “got into it” with the oldest child, B.A.E.

The police were called; Lisa told the children to leave and locked the doors. Jeffrey went by the

house when B.A.E. called. The boyfriend was in the house, and “the kids said - - it came down

to basically we don’t want him in the house.” Jeffrey did not know if the boyfriend “was on




                                                7
drugs or whatever he was doing, but the police were called, and he never left the house.” Lisa

told them all to leave and told the children to “just go live with your dad.” According to Jeffrey,

Lisa voluntarily relinquished the children to his possession and custody and they had been living

with him since that time. Jeffrey testified it was in his children’s best interest that he be named

as the parent with the right to decide the primary residence of the children. In addition, affidavit

evidence was presented indicating the children, all over the age of fourteen years, preferred

residing with their father.

       After examining the record and evidence, the trial court found the allegations of the

petition true and that the requested modification was in the best interest of the children. Our

review of the record supports this finding. We therefore conclude the trial court did not abuse its

discretion by finding a material and substantial change in circumstances since the previous order.

See In re A.L.E., 279 S.W.3d at 429.

       In reaching this conclusion, we reject Lisa’s argument that the only evidence in support

of the trial court’s order was “hearsay” and therefore “incompetent.” Even if the evidence she

cites is hearsay, we can consider, in an evidentiary sufficiency review, hearsay evidence admitted

without an objection. See City of Keller v. Wilson, 168 S.W.3d 802, 812 n.29 (Tex. 2005); see

TEX. R. EVID. 802 (inadmissible hearsay admitted without objection shall not be denied

probative value merely because it is hearsay).        We conclude the trial court had sufficient

evidence upon which to exercise its discretion and did not err in its exercise of that discretion.

       In her last argument under this issue, Lisa contends the trial court abused its discretion by

(1) ordering her to pay support, (2) terminating Jeffrey’s obligation to pay child support, and (3)

extinguishing Jeffrey’s unpaid child support obligation. With respect to her complaint about

Jeffrey’s unpaid child support, we note the trial court’s order granted Lisa a cumulative judgment




                                                  8
for child support arrearages of $6,332. Thus, her claim that Jeffrey’s past due support obligation

was extinguished is unfounded. Lisa’s remaining arguments are premised on our finding that the

trial court abused its discretion by granting Jeffrey’s motion to modify. Because we did not

conclude the trial court abused its discretion, we need not address these arguments. We overrule

her second issue.

       In her final issue, Lisa claims the trial court abused its discretion in ordering her to pay

$3,000 for Jeffrey’s legal fees. Lisa cites no law in support of her complaint and she provides no

discussion or analysis as to why the award of attorney’s fees is improper. Our appellate rules

require an appellant’s brief to contain a clear and concise argument for the contentions made

with appropriate citations to authorities and the record. Huey v. Huey, 200 S.W.3d 851, 854

(Tex. App.—Dallas 2006, no pet.); TEX. R. APP. P. 38.1(h), (i). We have no duty to brief Lisa’s

issue for her and because she has failed to properly brief this issue, we conclude Lisa has

presented nothing for us to review. See Bever Props., L.L.C. v. Jerry Huffman Custom Builder,

L.L.C., 355 S.W.3d 878, 885‒86 (Tex. App.—Dallas 2011, no pet.). We overrule her third issue.

       We affirm the trial court’s modification order.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE



121113F.P05




                                                9
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF B.A.E., Z.R.E.,                    On Appeal from the 380th Judicial District
AND A.C.E., Children                                  Court, Collin County, Texas
                                                      Trial Court Cause No. 380-50454-2010.
No. 05-12-01113-CV                                    Opinion delivered by Justice Francis,
                                                      Justices O’Neill and Fillmore participating.

       In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s
judgment. We ORDER that appellee Jeffrey Edwards recover his costs, if any, of this
appeal from appellant Lisa Edwards.




Judgment entered this 9th day of August, 2013.




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE




                                                 10